DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 9/09/2019 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of Provisional Application No. 62/729194, filed on 9/10/2018.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to an abstract idea without significantly more. The claims recite receiving textual description of a facial image, scoring the textual description and the image, displaying facial images, the user selecting the images for further searching, and making multiple comparisons on the images and scoring them based on the comparisons.  This judicial exception is not integrated into a practical application because it covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “processors” or “memories”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “device” or “computer”, the steps in the context of the claims encompasses a user manually determining similarities of facial images.  Accordingly, the claim recites an abstract idea; specifically mental processes of observing, evaluating, and judging images.
	The claim is also not integrated into a practical application because displaying the images is a general use of a computer component to implement the abstract idea on a computer doesn’t amount to a practical application according to MEPE 2106.05(f).
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Although the limitation for display links the limitations to a computer component, this is also insufficient to amount to significantly more than the judicial exception because this is also recited at a high level of generality.  Therefore, a general recitation of a machine 
Claims 8 and 14 are also rejected for similar reasons.

Claim 7 is dependent on claim 1 and includes all limitations of claim 1.  Claim 7 also includes a specific formula for the weighted average, wherein this limitation is further defining the limitation for scoring of claim 1, and therefore doesn’t break away from the reasons for the identified abstract idea.

Other dependent claims including the various modules and the specific steps taken which include use of said modules overcome this exception because they utilize the computer components in a specific way and integrates the idea into a practical application such as tokenizing of the a textual description to obtain a list of textual words describing the facial image that are sent to an NLP module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vanhoucke et al. US 20130136319 A1 (hereinafter referred to as “Vanhoucke”) in view of Tang et al. US 20100135584 A1 (hereinafter referred to as “Tang”).


As per claim 1, Vanhoucke teaches:
a display device (Vanhoucke, [0043] – Higher ranked images are displayed first or otherwise more prominently.  Paragraph [0068] – Interface to review the results); 
a computer operably coupled to the display device, the computer receiving a first textual description of a facial image (Vanhoucke, [0015] – Text and metadata associated with the image of the person are also identified. A similarity search is then performed using the image of the person in order to identify images of other persons that are similar in appearance to the person in the image. One or more embodiments further provide that at least some of the text and metadata are used to determine one or more classifications for the person in the image. The determined classifications are used as part of the similarity search); 
the computer determining a first similarity score associated with the first textual description and a first facial image (Vanhoucke, [0038] - biographical information 114 may be used to rank images of result 114, and/or to weight parameters representing visual similarities (e.g. hair color, face type) when the similarity search is performed, wherein ranking images based on the similarity search is interpreted as computing a similarity score based on the textual description), and 
a second similarity score associated with the first textual description and a second facial image (Vanhoucke, [0038] – Results 114 is interpreted as comprising ; 
the computer instructing the display device to display the first and second facial images thereon (Vanhoucke, [0059] – The output of engine 110 may be restricted to provide results); 
Vanhoucke doesn’t explicitly teach searching for images based on a user selection of another image or images, however, Tang teaches:
the computer receiving a user selection of the first and second facial images to perform further facial image searching (Tang, [0017] – Search for images of faces similar to one or more query images of faces.  To search for images of faces similar to a query image, a user provides a copy of the query image. The query image may be provided by inputting a query image (e.g., from a digital camera, scanner, video camera, camera phone, or other image source), designating a query image from among a plurality of stored images, selecting a query image from the Internet, or by otherwise making available a copy of an image to use as the query image); 
the computer determining a third similarity score associated with the first facial image and a third facial image (Tang, [0046] – The search results may include one or more resultant images of faces, which are selected from among the stored images based on the determined similarity to the query image (holistic and/or feature-based) and/or based on the facial feature preferences indicated by the user), and 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vanhoucke’s invention in view of Tang in 
Vanhoucke as modified with Tang doesn’t go into explicit detail about different similarity scores for multiple different images being compared, however, Tang teaches similarity scores based on multiple image queries that are selected by the user, so this could be performed multiple times and combined with other scores in a way where the limitations below could be achieved:
a fourth similarity score associated with the second facial image and the third facial image (Tang, [0017] – Search for images of faces similar to one or more query images of faces.  Paragraph [0046] – Images based on the determined similarity to the query image); 
the similarity scorer module calculating a weighted average of the third and fourth similarity scores to determine a final similarity score of the third facial image (Tang, [0043] and [0044] – The user’s preference may be indicated by assigning a weighted preference value to one or more facial features.  The difference vectors can be mapped to the average score of the human assessors); and 
the computer instructing the display device to display the third facial image and the final similarity score thereon (Tang, [0046] – The search results are displayed to the user).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vanhoucke’s invention in view of Tang in order to include different similarity scores with different image queries; this would be an obvious combination of known functions such as repeatedly scoring images and 

Claim 14 is directed to an image retrieval system performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 14.

Claims 2-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanhoucke in view of Tang and further in view of Zadeh et al. US 20180204111 A1 (hereinafter referred to as “Zadeh”).

As per claim 2, Vanhoucke as modified with Tang doesn’t explicitly teach different modules or tokenization of the text, or feature vectors with neural networks, however, Zadeh teaches:
The facial images retrieval system of claim 1, wherein: 
the computer includes an input graphical user interface (GUI) (Zadeh, [1320]), 
a pre-processing module (Zadeh, [2874] – preprocessing can be used for training a support vector machine), 
a natural language processing (NLP) module (Zadeh, [0114] – NLP), and 
a similarity scorer module (Zadeh, [1577] – The feature vector can be used for a possibility of each candidate word or phrase, to rank and select one or more of them ; 
wherein the computer receiving the first textual description of the facial image, comprises: 
the input GUI receiving the first textual description of the facial image and sending the first textual description to the pre-processing module (Zadeh, [1721] – one or more types of preprocessing is performed on the data.  [2302] – Word and sentence tokenization is used, wherein the pre-processing module uses tokenization); 
the pre-processing module performing tokenization of the first textual description to obtain the first list of textual words describing the facial image that are sent to the NLP module (Zadeh, [2302]); and 
the NLP module generating a first textual feature vector descriptor based on the first list of textual words describing the facial image (Zadeh, [1576] – Speech is converted into feature vectors), 
the first textual feature vector descriptor being sent to the similarity scorer module (Zadeh, [1577] – The feature vector can be used for a possibility of each candidate word or phrase, to rank and select one or more of them for further processing, wherein ranking requires a score).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vanhoucke’s invention as modified in view of Zadeh in order to include multiple modules with feature vectors, tokenization, and neural networks; this is advantageous because it allows the system to perform deep-level/detailed image recognition (Zadeh, Abstract).


The facial images retrieval system of claim 2, wherein: 
the computer further having a first computer vision computational neural network and a second computer vision computational neural network (Zadeh, [0186] – Neural Networks can be used); 
the computer determining the first similarity score associated with the first textual description and the first facial image (Vanhoucke, [0038]), and 
the second similarity score associated with the first textual description and the second facial image, comprises: 
the similarity scorer module determining the first similarity score between the first textual feature vector descriptor and a first master feature vector descriptor associated with the first facial image (Zadeh, [1577] – The feature vector can be used for a possibility of each candidate word or phrase, to rank and select one or more of them for further processing, wherein ranking requires a score), 
the first master feature vector descriptor being generated by the second computer vision computational neural network utilizing the first facial image (Zadeh, [1577] – Neural Networks can be used with feature vectors); and 
the similarity scorer module determining the second similarity score between the first textual feature vector descriptor and a second master feature vector descriptor associated with the second facial image (Vanhoucke, [0038] – Results 114 is interpreted as comprising multiple similarity scores for each of the results that are identified based on the textual search.  See also [0059] – Provides results which share similar biographical information); 
the second master feature vector descriptor being generated by the second computer vision computational neural network utilizing the second facial image (Zadeh, [1579] – Face recognition can be a function of the system from feature vectors using a neural network module).

As per claim 4, Vanhoucke as modified teaches:
The facial images retrieval system of claim 3, wherein the computer instructing the display device to display the first and second facial images thereon comprises: 
the computer instructing the display device to display the first and second facial images and the first and second similarity scores thereon (Vanhoucke, [0043] – Higher ranked images are displayed first or otherwise more prominently.  Paragraph [0068] – Interface to review the results).

As per claim 5, Vanhoucke as modified teaches:
The facial images retrieval system of claim 3, wherein the computer receiving the user selection of the first and second facial images to perform further facial image searching comprises: 
the input GUI receiving the user selection for the first and second facial images to perform further facial image searching (Tang, [0017] – Search for images of faces similar to one or more query images of faces.  To search for images of faces similar to a query image, a user provides a copy of the query image. The query image may be provided by inputting a query image (e.g., from a digital camera, scanner, video selecting a query image from the Internet, or by otherwise making available a copy of an image to use as the query image), and 
sending the first and second facial images to the pre-processing module (Zadeh, [1721] – one or more types of preprocessing is performed on the data.  [2302] – Word and sentence tokenization is used, wherein the preprocessing module uses tokenization), 
the input GUI further receiving a user selection for first and second weighting values associated with the first and second facial images, respectively (Tang, [0043] and [0044] – The user’s preference may be indicated by assigning a weighted preference value to one or more facial features.  The difference vectors can be mapped to the average score of the human assessors).

As per claim 6, Vanhoucke as modified teaches:
The facial images retrieval system of claim 5, wherein the computer determining the third similarity score associated with the first facial image and the third facial image, and the fourth similarity score associated with the second facial image and the third facial image comprises: 
the pre-processing module normalizing and aligning the first facial image to obtain at a first pre-processed facial image (Zadeh, [2754] – The captured images are aligned and normalized, for the referencing or comparison to each other), and 
normalizing and aligning the second facial image to obtain at a second pre-processed facial image sending the first and second pre-processed facial images to the first computer vision computational neural network (Zadeh, [1721] – one or more types of preprocessing is performed on the data.  [2780] – The image analyzer engine identifies a set of features for the image analyzed, e.g., via a variety of methods such as SIFT, CPA, neural networks); 
the first computer vision computational neural network generating third and fourth master feature vector descriptors based on the first and second pre-processed facial images, respectively (Zadeh, [2558] – The feature vector form (e.g., from one feature detector) can be used through the feature space correlator to determine a candidate feature vectors(s) in the second feature space), and 
sending the third and fourth master feature vector descriptors to the similarity scorer module (Zadeh, [1576] – The feature vectors are not the exact matches, and the matching (or contribution) is based on (expressed as) the value of membership function for the corresponding feature vector, wherein since they aren’t exact matches, there must be a scoring module associated with the feature vectors.  Also [1579]); 
the similarity scorer module determining the third similarity score between the third master feature vector descriptor and a fifth master feature vector descriptor associated with the third facial image (Zadeh, [1576]), 
the fifth master feature vector descriptor being generated by the first computer vision computational neural network (Zadeh, [1577] – Neural networks are used with the feature vectors); 
the similarity scorer module determining the fourth similarity score between the fourth master feature vector descriptor and the fifth master feature vector descriptor associated with the third facial image (Zadeh, [1579]).

As per claim 7, Vanhoucke as modified doesn’t go into detail about the weighted average, however, Zadeh teaches:
The facial images retrieval system of claim 1, wherein the similarity scorer module calculating the weighted average of the third and fourth similarity scores to determine the final similarity score of the third facial image, comprises the similarity scorer module calculating the weighted average utilizing a following equation: 
final similarity score = (first weighting value x third similarity score) + (second weighting value x fourth similarity score) / 2 (Zadeh, [2492] – Weighted Average with weights and scores).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vanhoucke’s invention in view of Zadeh in order to go into detail about the weighted average; this is a simple substitution of one known element for another to obtain the predictable results such as obtaining a precise weighted average (Zadeh, paragraph [2492]).

As per claim 8, Vanhoucke teaches:
an image retrieval system, comprising:
a display device (Vanhoucke, [0043] – Higher ranked images are displayed first or otherwise more prominently.  Paragraph [0068] – Interface to review the results); 
a computer operably coupled to the display device, the computer receiving a first textual description of a facial image (Vanhoucke, [0015] – Text and metadata associated with the image of the person are also identified. A similarity search is then performed using the image of the person in order to identify images of other persons that are similar in appearance to the person in the image. One or more embodiments further provide that at least some of the text and metadata are used to determine one or more classifications for the person in the image. The determined classifications are used as part of the similarity search); 
the computer determining a first similarity score associated with the first textual description and a first facial image (Vanhoucke, [0038] – Biographical information 114 may be used to rank images of result 114, and/or to weight parameters representing visual similarities (e.g. hair color, face type) when the similarity search is performed, wherein ranking images based on the similarity search is interpreted as computing a similarity score based on the textual description), and 
a second similarity score associated with the first textual description and a second facial image (Vanhoucke, [0038] – Results 114 is interpreted as comprising multiple similarity scores for each of the results that are identified based on the textual search.  See also [0059] – Provides results which share similar biographical information); 
the computer instructing the display device to display the first and second facial images thereon (Vanhoucke, [0059] – The output of engine 110 may be restricted to provide results); 
Vanhoucke doesn’t go into detail about modifying soft-biometric attributes, however, Zadeh teaches:
the computer receiving a user instruction to modify soft-biometric attributes of the first facial image to obtain a first modified facial image to perform further facial image searching (Zadeh, [1859]-[1863] – Images can be modified in order to perform more accurate searching/comparison.  [1982] – In one embodiment, the whole process is done with the input from the user); 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vanhoucke’s invention in view of Zadeh in order to include multiple modules with feature vectors, tokenization, and neural networks; this is advantageous because it allows the system to perform deep-level/detailed image recognition (Zadeh, Abstract).
Vanhoucke as modified doesn’t go into detail about different similarity scores for multiple different images being compared, however, Tang teaches similarity scores based on multiple image queries that are selected by the user, so this could be performed multiple times and combined with other scores in a way where the limitations below could be achieved:
the computer determining a third similarity score associated with the first modified facial image and a third facial image (Tang, [0046] – The search results may include one or more resultant images of faces, which are selected from among the stored images based on the determined similarity to the query image (holistic and/or feature-based) and/or based on the facial feature preferences indicated by the user); and 
the computer instructing the display device to display the third facial image and the final similarity score thereon (Tang, [0046] – The search results are .
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vanhoucke’s invention in view of Tang in order to include different similarity scores with different image queries; this would be an obvious combination of known functions such as repeatedly scoring images and comparing them for a final similarity score.  This would also allow for an average score to be computed based on multiple scores which would be obvious for providing a closer approximation to average user perception (Tang, paragraph [0023]).

Claims 9-11 and 13 are directed to an image retrieval system performing steps recited in claims 2-4 and 6 with substantially the same limitations.  Therefore, the rejections made to claims 2-4 and 6 are applied to claims 9-11 and 13.

As per claim 12, Vanhoucke as modified teaches:
The facial images retrieval system of claim 10, wherein the computer receiving the user instruction to modify soft-attributes of the first facial image to obtain the first modified facial image to perform further facial image searching, comprises: 
the input GUI receiving the user instruction to modify soft- attributes of the first facial image to obtain the first modified facial image (Zadeh, [1859]-[1863] – Images can be modified in order to perform more accurate searching/comparison.  [1982] – In one embodiment, the whole process is done with the input from the user), and 
sending the first modified facial image to the pre-processing module (Zadeh, [1721] – one or more types of preprocessing is performed on the data).

Claims 15-20 are directed to an image retrieval system performing steps recited in claims 2-7 with substantially the same limitations.  Therefore, the rejections made to claims 2-7 are applied to claims 15-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yao et al. CN 110991210 A teaches a deep learning of embedded face recognition method (Title).
Corr et al. CN 106560810 A teaches searching by using specific attributes found in an image (Title).
Kumar et al. US 8571332 B2 teaches methods, systems, and media for automatically classifying face images (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 31, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152